235-/5*
                      ELECTRONIC RECORD


                                                           INTOXICATION
COA#       04-13-00338-CR                 OFFENSE:         ASSAULT

           ELIASESEQUIELVASQUEZ                            _      __
STYLE: v. the state of texas              COUNTY:          STARR

COA DISPOSITION:    AFFIRMED              TRIAL COURT: 229™ DISTRICT COURT


DATE: 12/10/14             Publish: NO    TCCASE#:         11-CRS-270




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          ELIAS ESEQUIEL VASQUEZ V.
STYLE:    THE STATE OF TEXAS                    CCA#:      asy»;s; 33i»jy
        APPFUAA/T 5            Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:

DATE:     0<JIZZ-Wtr                           SIGNED:.                 PC:_
JUDGE:     y> L/AAj.Ato—                       PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: